United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4016
                                  ___________

John Miles, Sr.                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Sue Dosal, Mark Thompson,              *
Lynn Lahd,                             * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: March 5, 2007
                               Filed: March 12, 2007
                                ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      John Miles appeals the district court’s1 adverse grant of summary judgment in
this 42 U.S.C. § 1983 action. Miles alleged that a jury questionnaire used by
Hennepin County contained an “impermissible race factor,” thereby causing African-
Americans to be disproportionately underrepresented on and systematically excluded
from grand and petit juries, in violation of his and other African-Americans’ equal

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
protection rights. Having carefully reviewed the record, we agree with the district
court that, while equal opportunity to serve on juries remains an important right, the
evidence in this case did not establish a prima facie case for a jury-selection equal
protection claim. Specifically, as explained in detail in the magistrate judge’s
comprehensive report, which the district court adopted, the undisputed evidence did
not show that African-Americans were substantially underrepresented in jury pools
over a significant period of time, or that the random juror selection process in
Hennepin County is susceptible of abuse or not racially neutral. Indeed, the record
evidence supports the contrary conclusion. See Floyd v. Garrison, 996 F.2d 947, 949
(8th Cir. 1993) (elements of prima facie case). We also conclude that the district court
did not abuse its discretion in denying Miles’s discovery request. See Robinson v.
Potter, 453 F.3d 990, 994-95 (8th Cir. 2006) (reversal of denial of motion to compel
discovery is warranted only if ruling amounted to gross abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-